Title: From John Adams to George Washington Adams, 16 June 1816
From: Adams, John
To: Adams, George Washington



My dear George
Quincy June 16th 1816

You cannot easily imagine, how much Grief, the news of your Indisposition has given Us. our most chearing hopes are built upon your Foundation. Give your closest Attention to your health, for on that every Thing depends. You must Study Physick; not to practice but to be your own Physician. Pray your Father to buy Dr Cheynes Works, on my Account. Neglected, despised and forgotten as he is, I owe my Longevity to him. Nevertheless, he must be read with caution like all other Writers and his Advice followed with Judgment and discrimination.
I agree with your amiable young Friend Claudius Bradford in his opinion that Nature designed You for the Senate rather than the Field, and that you will be more at home in the Cabinet than in the Camp: Your Parents have given you, a great Name, that may mislead you, from your natural destination or rather Vocation. I know that Gratitude, not Ambition dictated your Christian Name. But have a care that you do not make it an Object of your Idolatry. We are pretty well, give my Love to Parents and Brothers and Cousin.
A.
P.S. Do you remember The Reverend Mr William Clark who was deaf and almost dumb. His Effects have been lately sold among which were four Bushels of English and American Newspapers during our Revolution. They went off, for Waste Paper at a dollar a Bushell. How attentive out Countrymen are to their own History? I never knew nor Suspected the auction till it was past. An abundance of curious Documents.? As I am informed.
A.
